DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2020 has been entered.

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to have the voltage control  control the base stand power supply such that the base stand voltage cancels the potential of the wafer in synchronization with the detected on/off timing of the pulse waveform of the first frequency voltage such that the scope of the claims have changed, 
The Examiner notes that the teachings of Kuthi are drawn to RF power vs. DC power in the control of the wafer potential. The Examiner notes that these arguments are not considered persuasive, because even if the power sources are different, the control of the potential of the wafer is still applicable, and thus applying the control of the power- amplitude, timing, and voltage, would still be considered applicable as it is the control and controller of the potential of the wafer and not the power source that is controlled that is modified. Moreover, as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2014/0231389 to Nagami et al in view of United States Patent Application No. 2005/0174135 to Matsuda et al, United States Patent Application No. 2014/0361690 to Yamada et al, United States Patent Application No. 2010/0315064 to Kuthi et al, and United States Patent Application No. 2009/0255800 to Koshimizu
In regards to Claim 1, Nagami teaches a semiconductor manufacturing device Fig. 10, 11,  (generic versions of Fig. 1 and 2 for the generic testing) comprising: a chamber 10 [0041] storing a wafer W; a base stand 12 holding the wafer in the chamber [0042]; a bias control power supply 28 (ion attraction, Para. 0043) that applies a first frequency voltage to the base stand (13.56 MHz, Para. 0043); a base stand power supply (DC power 104, Para. 0050-0055) that applies a base stand voltage to the base stand (Para. 0050-0055); a control (the combination of 84, 146, and 144) that measures a potential of the wafer (as provided from the Vpp measurement value from 146) and controls the base stand power supply (power form 104, Para. 0102) so that the base 
Nagami further teaches the principles of the plasma load, wherein the beginning of the plasma process the plasma load is changed, where the voltage between the self-bias, the base stand, and the plasma is not established to the correct equations [0069-0077], changing the plasma load and that the self-bias and base stand voltage is changed in order to create correct the voltage and potentials measured [0069-0100], with a sequence of timings, wherein in the specific embodiment of Fig. 10, 11, the testing is not just done via timed step-wise processing, but in-situ [0112-0119].

Matsuda teaches that the top surface of an electrostatic chuck 7 (as shown in 5 Fig. 6) can have projections 5a, such that it is corrugated and facing the substrate, i.e., the electrostatic chuck including a corrugated surface provided on a surface of the base stand facing the wafer, and the temperature dynamic range can be obtained [Para. 0089-0090].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Nagami with the corrugated substrate support surface (and thus corrugated electrostatic chuck surface of Nagami) as per the teachings of Matsudo in Fig. 6. One would be motivated to do so to be able to change the dynamic range of the temperature by having said projections. See MPEP 2143, Motivations A-E. The resulting apparatus fulfills the limitations of the claim.
Nagami in view of Matsudo do not expressly teach the pulsed bias control power supply.
Yamada teaches a semiconductor manufacturing device Fig. 1, 9 comprising: a chamber 10 [Para. 0032] storing a wafer W; a base stand 14 holding the wafer in the chamber; a bias control power supply (RF2, shown in a pulsed manner/pulse waveform in Fig. 9, which is supplied by RF power supply 38 for ion attraction, i.e., bias control) that applies a first frequency voltage/power in a pulsed manner/pulsed waveform to the base stand (see connection of 38 to 14 in Fig. 1 and power pulsing in Fig. 9); a base stand power supply (see 110, 112, 114 of Fig. 5 which forms part of 38) that applies a base stand voltage to the base stand as a corrective measure [0058-0059], a source 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Nagami in view of Matsudo with the pulsed power of Yamada. One would be motivated to do so for the purposes of suppressing charging damage, reducing micro-loading, and suppressing the RF power trailing phenomenon. See MPEP 2143, Motivations A-E.
Furthermore, the combined teachings of Nagami in view of Matsudo and Yamada would result in the control configured to control the bias control power supply wherein the bias control power supply (38 of Yamada and 28 of Nagami) applies the first frequency voltage to the base stand continuously (the start of the plasma cycle, i.e., the starting of the plasma process when the plasma load is changed, Para. 0070 of Nagami) before the potential of the wafer is measured (as shown in Fig. 9 from Ton to off in the first cycle in of Yamada), and applies the first frequency voltage in the pulsed manner/pulsed waveform to the base stand after the potential of the wafer is measured (as part of the plasma load calculation of Nagami which is the initial pulse of Yamada, the continued pulsing needed as per the teachings of Yamada to reduce damage and micro-loading and in the teachings of Nagami for in-situ monitoring and changes in the base stand power supply), wherein the base stand power supply does not apply the base stand voltage to the base stand before the potential of the wafer is measured (as it supplies the power as a corrective measure, as per the teachings of Nagami in Para. 0070-0071 and applies the base stand voltage with the second pulse waveform as a corrective measure after the potential of the wafer is measured, which is implicit in the teachings of Nagami and the base stand power corrections in Yamada for removing RF power trails as needed and for the correction of the change in the plasma load as taught in Para. 0070-0072 of Nagami) wherein the 144 of the control unit controls the amplitude of the base stand voltage (as needed for the correction of the plasma load, as per the teachings of Nagami in Para. 0072, and additionally can be applied with the teachings of Yamada which uses a base stand voltage the amplitude of the base stand voltage such that the potential of the wafer falls within a predetermined range as the amplitude is used to satisfy the equation conditions in Para. 0072 of Nagami, the potential of the wafer is measured when the first frequency voltage is applied in a pulsed manner/pulsed waveform (or after the first application of the power in the apparatus of Yamada) to the base stand, the control controls the amplitude of the base stand voltage such that the amplitude of the base stand voltage follows fluctuations in the potential of the wafer (as it would be applied in the in-situ changes of power of 
In essence, in the teachings of Nagami in view of Matsudo and Yamada, there is express teachings of monitoring and power adaptions during the processing of substrate that is calculated after an initial plasma load is created and continuously thereafter as a result of pulsed power.
Nagami in view of Matsudo and Yamada does not expressly teach the voltage or the timing control.
Kuthi teaches a base stand/substrate support electrode 66 which has a base stand power supply/RF bias generator 64, 80 that applies a base stand voltage 68 and a voltage control 150 that controls the base stand power supply based on a measured potential of the wafer [0099] as it is a feedback circuit that receives an output signal 132/measured potential of the wafer [0082] so that the base stand voltage that Is the same of the potential of the wafer is output as the peak-to-peaks are averaged out (see Fig. 7, [0072-0082]), a timing control 100,102 that detects an on/off timing of the first pulse waveform of the first frequency voltage, and controls a changing timing of the amplitude of the base stand voltage based on the timing of the first pulse waveform of the first frequency voltage and the voltage control controls the base stand power supply so that a second pulse waveform having the same frequency as the frequency of the first pulse waveform of the first frequency voltage output, the voltage control controls the 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Nagami in view of Matsudo and Yamada, by changing the control into the voltage and timing control of Kuthi. One would be motivated to do so to control with a more accurate bias voltage. See MPEP 2143, Motivations A-E.  
Nagami in view of Matsudo, Yamada and Kuthi do not expressly teach that amplitude of the base stand voltage is controlled such that the base stand voltage cancels the potential of the wafer in synchronization with the detected on/off timing of the pulse waveform of the first frequency voltage.
Koshimizu teaches a base stand/substrate support electrode 12 Fig. 14 with a base stand power/voltage 28 (LF power, [0067]) that has the amplitude controlled, and a bias control power 128 that supplies a power as shown in Fig. 16, wherein the LF power is controlled so that the power from 28 is opposite or lowered when the power from 128. Koshimizu further teaches that cancellation of power prevents a hunting 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Nagami in view of Matsudo, Yamada and Kuthi with the teachings of Koshimizu of amplitude, synchronization, and cancellation- specifically, application of base stand power in a way to cancel out potential that is created on the surface of the substrate. The resulting apparatus would have a controller configured to control the apparatus of Nagami in view of Matsudo, Yamada, Kuthi and Koshimizu with the calculation, synchronization, and configurations as claimed.
The resulting apparatus fulfills the limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716